DETAILED ACTION
This is in response to the Request for Continued Examination filed 10/19/2022 wherein claims 4, 9, and 13-16 are canceled and claims 1-3, 5-8, and 10-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robic et al. (US 2017/0226934) in view of Adibhatla et al. (US 2018/0354631), Anghel et al. (US 2014/0245748) and Munevar (US 2018/00058330).
Regarding Independent Claim 1, Robic teaches (Figures 1-7) a gas turbine engine for an aircraft (abstract and Paragraph 0001), comprising:
a high-pressure spool (2, 20, 4) comprising an HP compressor (2) and a first electric machine (8; see Figures 4-5) driven by an HP turbine (4);
a low-pressure spool (1, 10, 5) comprising an LP compressor (1) and a second electric machine (7; see Figures 4-5) driven by an LP turbine (5); and
configured to
identify that the gas turbine engine is in an approach idle condition (see Paragraphs 0058 and 0061-66), and operate the gas turbine engine in an approach idle mode (Paragraphs 0058 and 0061) where the first electric machine (8) operates in a motor mode (Paragraph 0062) and the second electric machine (7) operates in a generator mode (see Figures 4-5 and Paragraphs 0041-0044) to transfer power electrically (from w3 to w2 or w6) from the LP spool (1, 10, 5) to the HP spool (2, 20, 4) to reduce the rotational speed (due to transfer of power from w3 to either w2 or w4; see Figure 4) of the LP compressor (1; see Figure 4) and increase rotational speed of the HP spool (due to the application of power to the HP shaft; see Paragraphs 0041-0042, 0047-0050, 0057-0066),
identify that, to maintain a target HP spool rotational speed during the approach idle mode (Paragraphs 0061-0066), an operating point of the LP compressor will erode a surge margin (application of power to the high pressure shaft makes it possible to improve the surge margin of the low pressure compressor and, because of that power applied by the device, the margin allows the engine to operate at a stable speed with reduced margins - Paragraph 0008; also see Figures 6-7 and Paragraphs 0045-0050), and
maintain the target HP spool speed (if the power w3 is insufficient; see Paragraphs 0042 and 0064) by supplementing (at w6) the first electric machine from an alternative energy source (9).
Robic teaches the use of a FADEC system (Paragraph 0072), but does not explicitly state that the FADEC controls the operation of and transfer of power to and from the motors and generators of the low and high pressure spools. Robic also does not teach that the gas turbine engine concurrently transfers power from the LP spool to the HP spool or that external power is supplied to the HP shaft when the surge margin is below a threshold level.
Adibhatla teaches (Figures 1-10) a controller (72) that may be a stand-alone controller, dedicated to the hybrid-electric propulsion system 50, or alternatively, may be incorporated into a main system controller such as a FADEC (see Paragraph 0053). Adibhatla further teaches (Figures 1-10) that the FADEC receives the rotational speeds of the low pressure and high pressure systems (Paragraph 0064) and controls the operation and transfer of power to and from the motor/generators of the low and high pressure spools (Paragraph 0095). It is noted that Adibhatla also teaches (Figures 1-10) during transition to descent, power is extracted from the electric machine coupled to the low pressure compressor (generator 56 and compressor 110; see the arrangement shown in Figure 6), effectively creating a drag on the first spool to slow down the first spool more quickly (Paragraphs 0046 and 0084 of Adibhatla).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic to have the FADEC control the operation and transfer of power to and from the motors and generators of the low and high pressure spools, as taught by Adibhatla, in order to modify the speed relationship parameter of the low and high pressure spools during a transient operating condition such as transitioning from a cruise operating mode to a descent operating mode (Paragraph 0095 of Adibhatla) and to bring and/or maintain the speed relationship parameter within a desired range, reducing the potential for stall in the LP compressor (Paragraph 0086 of Adibhatla). Robic in view of Adibhatla does not teach, as discussed so far, that the gas turbine engine concurrently transfers power from the LP spool to the HP spool or that external power is supplied to the HP shaft when the surge margin is below a threshold level.
Anghel teaches (Figures 11-13) concurrently transferring power (203; see Figures 11-13) from the LP spool (136) to the HP spool (134) during descent (Paragraphs 0014 and 0019), where an electric machine (211) of the HP spool (134) is operated in a motor mode (see Paragraph 0019) and an electric machine (210) of the LP spool (136) is operated in a generator mode (see Paragraph 0019). It is noted that Anghel also teaches (Figures 1-13) that the spools of the turbofan gas turbine engine can be operated closer to their optimum design point, while decreasing the thrust during descent, by electrically transferring power from a low pressure spool to a high pressure spool (see Paragraphs 0014 and 0019 of Anghel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic in view of Adibhatla to include Anghel’s teaching of concurrently transferring power from the LP spool to the HP spool in order to operate the spools of the gas turbine engine closer to their optimum design point (Paragraphs 0014 and 0019). Robic in view of Adibhatla and Anghel does not teach that external power is provided to the HP shaft when the surge margin is below a threshold level.
Munevar teaches (Figures 1-3) the addition of external power (via 32) supplied to the HP shaft (25) of the engine (12) to raise the surge margin of the engine if it drops below a threshold limit (Paragraphs 0045-0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic in view of Adibhatla and Anghel to include Munevar’s concept of applying power to the HP shaft if the surge margin drops below a threshold limit in order to increase the mass flow through the gas turbine engine without increasing a fuel flow rate to the combustor which leads to an increase in surge margin (Paragraphs 0007, 0014, 0026, 0046 of Munevar).
Regarding Claim 2, Robic in view of Adibhatla, Anghel, and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) a fan (S) forming part of the LP spool (“The fan S, which is driven, either directly or by means of a reducer, by the LP shaft 10” - see Figure 4 and Paragraph 0030), whereby reduction of the speed of the LP compressor (1; see Figure 4) rotational speed substantially reduces thrust produced by the gas turbine engine (drawing power from the LP shaft and supplying the power to the HP shaft makes it possible to reduce the thrust; see Paragraphs 0064-66 of Robic). 
It is noted that Adibhatla also teaches “in other flight phases of the aircraft, it may be desirable to decrease an amount of thrust generated by the hybrid electric propulsion system 50, and in particular, an amount of thrust generated by the turbofan engine 100 (i.e., the turbomachine 102 and prime propulsor 104). For example, at the end of a cruise flight phase, the aircraft may transition into a descent flight phase. At such transition, an amount of thrust required by the aircraft is reduced as the aircraft is descending in altitude, reducing its speed, or both.” (see Paragraph 0084 of Adibhatla).
It is noted that Anghel also teaches (Figures 1-13) that the spools of the turbofan gas turbine engine can be operated closer to their optimum design point, while decreasing the thrust during descent, by electrically transferring power from a low pressure spool to a high pressure spool (see Paragraphs 0014 and 0019 of Anghel).
Regarding Claim 3, Robic in view of Adibhatla, Anghel, and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the gas turbine engine is a geared turbofan engine (see Figures 4-5), and a fan (S) is drivingly connected with the LP spool via a reduction gearbox (the fan may be driven directly or by means of a reducer – see Paragraph 0030 of Robic).
It is noted that Adibhatla also teaches a fan 104 that is mechanically coupled to the LP shaft 124 through a gearbox 134 for stepping down the rotational speed of the LP shaft to a more efficient rotational fan sped (see Paragraph 0059 of Adibhatla).
Regarding Claim 5, Robic in view of Adibhatla, Anghel, and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the alternative energy source (9) is an energy storage device (see Figures 4-5 and Paragraph 0034 of Robic).
It is noted that Adibhatla also teaches an energy source (55) being an energy storage device (see Figures 6-7 and Paragraph 0054 of Adibhatla). 
Regarding Claim 11, Robic in view of Adibhatla, Anghel, and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the target HP spool rotational speed is in the approach idle condition (an application of power to the HP shaft by means of an electric motor 8 provides the power that is necessary for fulfilling the function of maintaining a rotation speed of the HP shaft; see Paragraphs 0061-0062).

Claims 6-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robic et al. (US 2017/0226934) in view of Anghel et al. (US 2014/0245748) and Munevar (US 2018/00058330).
Regarding Independent Claim 6, Robic teaches (Figures 1-7) a method of reducing an acceleration response time of a gas turbine engine (by transferring power from the LP spool to the HP spool which allows for better control of the acceleration of the two shafts and better management of their rotation speeds; see Figures 4-5 and Paragraph 0070) comprising a high pressure spool (2, 20, 4) comprising an HP compressor (2) and a first electric machine (8; see Figures 4-5) driven by an HP turbine (4), and a low pressure spool (1, 10, 5) comprising an LP compressor (1) and a second electric machine (7; see Figures 4-5) driven by an LP turbine (5), the method comprising:
identifying that the gas turbine engine is in an approach idle condition (see Paragraphs 0058 and 0061),
operating the gas turbine engine in an approach idle mode (see Paragraphs 0058 and 0061-66) where the first electric machine (8) operates in a motor mode (Paragraph 0062) and the second electric machine (7) operates in a generator mode (see Figures 4-5 and Paragraphs 0042-0044) to transfer power electrically (from w3 to w2 or w6) from the LP spool (1, 10, 5) to the HP spool (2, 20, 4) to thereby reduce the rotational speed (due to transfer of power from w3 to either w2 or w4; see Figure 4) of the LP compressor (1; see Figure 4) and increase rotational speed of the HP spool (due to the application of power to the HP shaft; see Paragraphs 0041-0042, 0047-0050, 0057-0066),
identifying that, to maintain a target HP spool rotational speed, an operating point of the LP compressor will erode a surge margin (application of power to the high pressure shaft makes it possible to improve the surge margin of the low pressure compressor and, because of that power applied by the device, the margin allows the engine to operate at a stable speed with reduced margins – Paragraph 0008), and
maintaining the target HP spool speed (if the power w3 is insufficient; see Paragraphs 0042 and 0064) by supplementing (at w6) the first electric machine from an alternative energy source (9).
Robic does not teach, as discussed so far, that the gas turbine engine transfers power from the LP spool to the HP spool to concurrently reduce the rotational speed of the LP spool and increase the rotational speed of the HP spool or that external power is supplied to the HP shaft when the surge margin is below a threshold level.
Anghel teaches (Figures 11-13) concurrently transferring power (203; see Figures 11-13) from the LP spool (136) to the HP spool (134) during descent (Paragraphs 0014 and 0019), where the speed of the HP spool is increased by operating the electric machine (211) of the HP spool (134) in a motor mode (see Paragraph 0019) and, concurrently (due to 203; see Figures 11-13), the speed of the LP spool is reduced by operating the electric machine (210) of the LP spool (136) in a generator mode (see Paragraph 0019). It is noted that Anghel also teaches (Figures 1-13) that the spools of the turbofan gas turbine engine can be operated closer to their optimum design point, while decreasing the thrust during descent, by electrically transferring power from a low pressure spool to a high pressure spool (see Paragraphs 0014 and 0019 of Anghel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic to include Anghel’s teaching of concurrently transferring power from the LP spool to the HP spool by reducing the speed of the LP spool while increasing the speed of the HP spool in order to operate the spools of the gas turbine engine closer to their optimum design point (Paragraphs 0014 and 0019). Robic in view of Anghel does not teach that external power is provided to the HP shaft when the surge margin is below a threshold level.
Munevar teaches (Figures 1-3) the addition of external power (via 32) supplied to the HP shaft (25) of the engine (12) to raise the surge margin of the engine if it drops below a threshold limit (Paragraphs 0045-0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic in view of Anghel to include Munevar’s concept of applying power to the HP shaft if the surge margin drops below a threshold limit in order to increase the mass flow through the gas turbine engine without increasing a fuel flow rate to the combustor which leads to an increase in surge margin (Paragraphs 0007, 0014, 0026, 0046 of Munevar).
Regarding Claim 7, Robic in view of Anghel and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the gas turbine engine (see Figure 4) includes a fan (S) forming part of the LP spool (“The fan S, which is driven, either directly or by means of a reducer, by the LP shaft 10” - see Figure 4 and Paragraph 0030), whereby reduction of the speed of the LP compressor (1; see Figure 4) rotational speed substantially reduces thrust produced by the gas turbine engine (drawing power from the LP shaft and supplying the power to the HP shaft makes it possible to reduce the thrust; see Paragraphs 0064-66 of Robic). 
It is noted that Anghel also teaches (Figures 1-13) that the spools of the turbofan gas turbine engine can be operated closer to their optimum design point, while decreasing the thrust during descent, by electrically transferring power from a low pressure spool to a high pressure spool (see Paragraphs 0014 and 0019 of Anghel).
Regarding Claim 8, Robic in view of Anghel and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the gas turbine engine is a geared turbofan engine (see Figure 4), and a fan (S) is drivingly connected with the LP spool via a reduction gearbox (the fan may be driven directly or by means of a reducer – see Paragraph 0030 of Robic).
Regarding Claim 10, Robic in view of Anghel and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the energy source (9) is an energy storage device (see Figures 4-5 and Paragraph 0034 of Robic).
Regarding Claim 12, Robic in view of Anghel and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the target HP spool rotational speed is in the approach idle condition (an application of power to the HP shaft by means of an electric motor 8 provides the power that is necessary for fulfilling the function of maintaining a rotation speed of the HP shaft; see Paragraphs 0061-0062).

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach transferring power electrically from the LP spool to the HP spool to reduce rotational speed of the LP compressor as recited in claim 1 because Robic teaches disengaging the fan S and the electricity generator 7 via clutch 11. In response, it is noted that although Robic teaches that a disengagement device 11 may be positioned between the generator and the compressor in Figure 5, Robic also teaches the absence of the disengagement device between the compressor and the generator such that the generator 7 is driven by the compressor 1 in Figure 4. Therefore, Applicant’s argument that Robic teaches that the electricity generator must be disconnected from the LP compressor is refuted by the reference. In addition and as discussed in the body of the rejection above, Adibhatla teaches (Figures 1-10) during transition to descent, power is extracted from the electric machine coupled to the low pressure compressor (generator 56 and compressor 110; see the arrangement shown in Figure 6), effectively creating a drag on the first spool to slow down the first spool more quickly (Paragraphs 0046 and 0084 of Adibhatla) and Anghel teaches (Figures 1-13) that the spools of the turbofan gas turbine engine can be operated closer to their optimum design point, while decreasing the thrust during descent, by electrically transferring power from a low pressure spool to a high pressure spool (see Paragraphs 0014 and 0019 of Anghel).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.\
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741